*126RESOLUCIÓN
A la Moción de Reconsideración presentada el 12 de ju-lio de 2000, no ha lugar.
Reiteramos nuestro criterio establecido en Rosario v. Dist. Kikuet, Inc., 151 D.RR. 634 (2000). En virtud de la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. see. 155 et seq.), el hostigamiento sexual se ha conceptualizado en Puerto Rico como una modalidad del discrimen por razón de sexo. Por consiguiente, la Ley Núm. 17, supra, se pro-mulgó al amparo de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. secs. 146-151)(ley general de antidiscri-men) y de la Ley Núm. 69 de 6 de julio de 1985 (29 L.P.R.A. sees. 1321-1341) (prohíbe el discrimen por razón de género). Estas leyes son de naturaleza indemnizatoria y constituyen parte de un esquema legislativo dirigido a im-plantar la política pública del Estado en contra del discrimen. Suárez Ruiz v. Figueroa Colón, 145 D.P.R. 142, 148-149 (1998). Además, establecen el concepto de respon-sabilidad patronal vicaria por los actos de discrimen de agentes, representantes o supervisores. Por su parte, en virtud del Título VII de la Ley de Derechos Civiles de 1964 (42 U.S.C. sec. 2000a et seq.) en Estados Unidos se ha for-mulado un cuerpo de reglas y jurisprudencia, estable-ciendo la responsabilidad patronal vicaria en los casos de discrimen. El concepto de responsabilidad patronal utili-zado es de naturaleza vicaria cuando el hostigamiento es cometido por un agente o supervisor del patrono, indepen-dientemente de si los actos fueron autorizados, prohibidos o realizados sin el consentimiento del patrono. Ello es así, por cuanto el patrono es el responsable de establecer las normas de trabajo, de contratar y despedir al personal, dis-poner de todas las condiciones que rigen no sólo la seguri-dad en el lugar de empleo, sino las relaciones entre los trabajadores. Es responsabilidad del patrono, como figura que ejerce la mayor autoridad y el mayor control sobre el *127lugar de trabajo, asegurarse que el lugar de empleo esté libre de riesgo para sus trabajadores y que éstos puedan trabajar en un ambiente de respeto y dignidad.(1) Es el patrono quien por ejercer el mayor control sobre los traba-jadores, y por recibir los frutos de la labor colectiva, tiene que asegurar un ambiente de respeto y dignidad en el trabajo.
En cuanto a si un individuo puede ser responsable de hostigamiento sexual, en su carácter personal, existe un gran debate entre los diferentes circuitos federales. Mu-chos circuitos han establecido que bajo el Título VII de la Ley de Derechos Civiles de 1964 no existe una responsabi-lidad individual.(2) Otro número considerable de jurisdic-ciones ha resuelto lo contrario.(3) Los tribunales federales que se han negado a imponer responsabilidad individual bajo el Título VII, han razonado que el propósito de la dis-posición sobre la figura del agente es incorporar la respon-sabilidad patronal vicaria para que sea el patrono quien responda por los actos de sus supervisores. Ello es así, por-que al estatuto limitar la responsabilidad a patronos con quince (15) o más empleados, se quiso excluir la responsa-bilidad individual.
Por su parte, los tribunales que han determinado que sí existe responsabilidad individual bajo el Título VII de la Ley de Derechos Civiles de 1964, se fundamentan princi-palmente en el hecho de que el hostigamiento sexual es un *128acto torticero, razón por la cual le aplican los principios generales de la figura del agente. Ello implica que tanto el agente como el patrono son responsables por dichos actos. Este curso decisorio encuentra apoyo en el hecho de que el Título VII define patrono como una persona involucrada en una industria que afecta el comercio y que tiene quince (15) o más empleados, y cualquier agente de esa persona. 42 U.S.C. sec. 2000e(b). Así también, algunos comentaris-tas entienden que en Meritor Savings Bank v. Vinson, 477 U.S. 57 (1986),(4) el Tribunal Supremo federal resolvió que los principios generales de agencia deben ser aplicados a los casos de hostigamiento sexual bajo el Título VII,(5) y que al analizar el lenguaje del Título VII se entiende que el Congreso tuvo la intención de que existiera la responsabi-lidad individual.(6)
Una interpretación que milita a favor de que exista la responsabilidad individual es que, del historial legislativo del Título VII de la Ley de Derechos Civiles de 1964, se desprende la intención del Congreso de erradicar el discri-men a nivel nacional, al aprobar una legislación que com-pense a las víctimas de discrimen y que opere como disuasivo.(7) Algunos tribunales federales han catalogado de inconcebible el que el Congreso, en virtud del Título VII, tuviera la intención de eximir de responsabilidad al cau-sante directo del discrimen.(8) Además, la clasificación del patrono como persona, puede ser un indicador de que el Congreso quiso que tanto las personas como las organiza-ciones fueran responsables por el hostigamiento sexual. De *129lo contrario, el Congreso hubiera definido al patrono como una entidad con quince (15) empleados o más.(9)
Cabe señalar que la Corte de Distrito federal para el Distrito de Puerto Rico ha resuelto que, a tenor de las Le-yes Núms. 69 y 17, supra, no existe una causa de acción en contra de un demandado en su capacidad individual.(10) Se fundamenta en un análisis in pari materia de la Ley Núm. 100, supra, en la cual no existe una causa de acción individual, conforme a la definición de patrono allí provista.(11) Sin embargo, la Corte de Apelaciones de Estados Unidos para el Primer Circuito, no ha resuelto esta controversia.
El segundo inciso del Art. 2 de la Ley Núm. 17 (29 L.P.R.A. sec. 155a(2)) define patrono como toda persona natural o jurídica de cualquier índole, el Gobierno del Estado Libre Asociado de Puerto Rico, incluida cada una de sus tres Ramas y sus instrumentalidades o corporaciones pú-blicas, entre otros, que con ánimo de lucro o sin él, emplee personas mediante cualquier clase de compensación y sus agentes y supervisores. Como vemos, está presente la fi-gura del agente al igual que en el Título VII de la Ley de Derechos Civiles de 1964.
Mediante la Ley Núm. 17, supra, se establece la política pública de prohibir el hostigamiento sexual en el empleo. A esos fines, se crea una responsabilidad para el patrono por los actos cometidos por sus agentes y supervisores. No obs-tante, ello no es óbice para que la parte actora responda civilmente por dichos actos. Sobre el particular, el Art. 11 de la Ley Núm. 17 dispone:
Toda persona responsable de hostigamiento sexual en el em-pleo, según se define en las sees. 155 a 155l de este título, incurrirá en responsabilidad civil:
*130(1) Por una suma igual al doble del importe de los daños que el acto haya causado al empleado o aspirante de empleo, o
(2) por una suma no menor de tres mil (3,000) dólares a dis-creción del tribunal, en aquellos casos en que no se pudieren determinar daños pecuniarios.
En la sentencia que se dicte en acciones civiles interpuestas bajo las precedentes disposiciones, el tribunal podrá ordenar al patrono que emplee, promueva o reponga en su empleo al em-pleado y que cese y desista del acto de que se trate. (Énfasis suplido.) 29 L.P.R.A. sec. 155j.
A su vez, el inciso (3) del referido Art. 2 dispone que persona significa “persona natural o jurídica”. 29 L.P.R.A. sec. 155a(3). Es decir, bajo arabos incisos del Art. 2, cual-quier persona que sea responsable de hostigamiento sexual en el empleo, incurrirá en la responsabilidad civil que dis-pone el Art. 11 de la Ley Núm. 17, supra. Esta intención legislativa se colige luego de un estudio del historial legis-lativo de la Ley Núm. 17, supra. Veamos.
En los debates de la Cámara, la Representante Hernán-dez Torres, argumentando en relación con el alcance de este artículo, expresó: “[p]orque aquí se ha querido dar a entender que la persona que lleva el caso de hostigamiento sexual meramente con ir al tribunal y señalar que ha sido hostigada sexualmente con eso es suficiente para que el tribunal le imponga una sanción a quien supuestamente la hostiga y al patrono de esa persona que supuestamente la hostiga.” (Enfasis suplido.) De igual forma, en la página 74, la Representante Vélez de Acevedo expresó que con esta medida no sólo se pretendía prohibir el hostigamiento sexual en el empleo, sino que “le estamos dando las armas para defenderse a los que son hostigados y al hostigador, o el que pretenda ser hostigador, un foro en el cual dilucidar su situación”.
Así, también, en una comparecencia del Secretario de Justicia ante el Senado de 10 de marzo de 1988 se argu-menta que, al amparo de la Ley de Derechos Civiles de 1964 de Estados Unidos, en determinadas circunstancias, responde civilmente tanto la persona que produce el hosti-*131gamiento sexual como el supervisor y patrono. Estas ex-presiones se pueden entender avaladas por el caso Meritor Savings Bank v. Vinson, supra.
Por lo tanto, conforme a lo resuelto por este Tribunal en la Opinión de la cual se solicita reconsideración, la aplica-ción del Art. 11 de la Ley Núm. 17, supra, no se limita al patrono real o dueño de la empresa, sino que se extiende a toda persona responsable de la conducta en cuestión, sin distinción de clase alguna. Rosario v. Dist. Kikuet, Inc., supra. Abona a esta conclusión, el hecho de que este artí-culo especifica las penalidades a las que estarán sujetas todas las personas que sean responsables de cometer el hostigamiento sexual, y distingue y especifica en su se-gundo párrafo, que el patrono podrá ser obligado a em-plear, promover o reponer en su empleo al empleado. Es decir, claramente surge que el legislador tuvo en mente proveer remedios dirigidos a todas las personas —incluido el patrono— así como remedios dirigidos específicamente al patrono. De haber querido excluir la responsabilidad individual, el legislador no hubiese hecho la distinción en cuanto a la posible obligación del patrono de emplear, pro-mover o reponer al empleado.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Rivera Pérez reconsideraría. El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo


(1) Informe de la Comisión Especial de Asuntos de la Mujer del Senado sobre el P. del S. 1437 de 9 de marzo de 1988.


(2) Véanse: Did v. Com. of Pa., 91 F.3d 542 (3er Cir. 1996); Haynes v. Williams, 88 F.3d 898 (10mo Cir. 1996); Tomka v. Seiler Corp., 66 F.3d 1295 (2do Cir. 1995); U.S. E.E.O.C. v. AIC Security Investigations Ltd., 55 F.3d 1276 (7mo Cir. 1995); Smith v. Lomax, 45 F.3d 402 (11mo Cir. 1995); Birkbeck v. Marvel Lighting Corp., 30 F.3d 507 (4to Cir. 1994); Miller v. Maxwell’s Intern. Inc., 991 F.2d 583 (9no Cir. 1993); Busby v. City of Orlando, 931 F.2d 764 (11mo Cir. 1991).


(3) Véanse: Ball v. Renner, 54 F.3d 664 (10mo Cir. 1995); García v. Elf Atochem North America, 28 F.3d 446 (5to Cir. 1994); Steele v. Offshore Shipbuilding, Inc., 867 F.2d 1311 (11mo Cir. 1989); Paroline v. Unisys Corp., 879 F.2d 100 (4to Cir. 1989); Hall v. Gus Const. Co., Inc., 842 F.2d 1010 (8vo Cir. 1988); Jones v. Continental Corp., 789 F.2d 1225 (6to Cir. 1986).


(4) En este caso, la demandante incluyó tanto al patrono, como al supervisor en su carácter personal en su demanda bajo el Título VII. No obstante, el caso no fue revisado por ese fundamento, por lo cual ese asunto no fue discutido específicamente.


(5) E.R. Koller Whittenbury, Individual Liability for Sexual Harassment Under Federal Law, 14 Lab. Law. 357, 359 (1998).


(6) Koller Whittenbury, supra, págs. 359-360.


(7) Koller Whittenbury, supra, págs. 360-361.


(8) Véase Robinson v. Jacksonville Shipyards, Inc., 760 F. Supp. 1486, 1527 (M.D.Fla.1991), citando a Dague v. Riverdale Athletic Ass’n, 99 F.R.D. 325, 327 (1983).


(9) Koller Whittenbury, supra, págs. 361-362.


(10) Matos Ortiz v. Com. of Puerto Rico, 103 F. Supp.2d 59 (D. P.R. 2000); Canabal v. Aramark, Corp., 48 F. Supp.2d 94 (D. P.R. 1999).


(11) Santiago v. Lloyd, 33 F. Supp.2d 99, 104-105 (D. P.R. 1998); Figueroa v. Mateco, 939 F. Supp. 106, 107 (D. P.R. 1996).